Exhibit 10.19(g)

EXECUTION VERSION

AMENDMENT NO. 6

TO SECOND MASTER REPURCHASE AGREEMENT

Amendment No. 6, dated as of December 29, 2006 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), FIELDSTONE MORTGAGE
COMPANY (a “Seller”) and FIELDSTONE INVESTMENT CORPORATION (a “Seller” and,
together with Fieldstone Mortgage Company, the “Sellers”).

RECITALS

The Buyer and the Sellers are parties to that certain Second Amended and
Restated Master Repurchase Agreement, dated as of March 31, 2005, as amended by
that certain Amendment No. 1 to Second Master Repurchase Agreement, dated as of
October 21, 2005, Amendment No. 2 to Second Master Repurchase Agreement, dated
as of February 22, 2006, Amendment No. 3 to Second Master Repurchase Agreement,
dated as of April 27, 2006, Amendment No. 4 to Second Master Repurchase
Agreement, dated as of November 30, 2006 and Amendment No. 5 to Second Master
Repurchase Agreement, dated as of December 20, 2006 (as the same may have been
amended and supplemented from time to time, the “Existing Repurchase Agreement”
and as amended by this Amendment, the “Repurchase Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Existing Repurchase Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Repurchase Agreement is hereby amended
by:

1.1 adding the following definitions in their proper alphabetical order:

“Aged 90 Day Loan” means a Mortgage Loan which has been subject to a Transaction
hereunder for a period of greater than 90 but not greater than 120 days.

“Aged 120 Day Loan” means a Mortgage Loan which has been subject to a
Transaction hereunder for a period of greater than 120 but not greater than 180
days.

“Aged 180 Day Loan” means a first lien Mortgage Loan which has been subject to a
Transaction hereunder for a period of greater than 180 but not greater than 364
days.

“BPO” means an opinion of the fair market value of a Mortgaged Property given by
a licensed real estate agent or broker which generally includes three comparable
sales and three comparable listings.

“Non-Performing Mortgage Loan” means (i) any Mortgage Loan for which any payment
of principal or interest is more than ninety (90) days past due, (ii) any
Mortgage Loan with respect to which the related mortgagor is in bankruptcy or
(iii) any Mortgage Loan with respect to which the related mortgaged property is
in the process of foreclosure, but the foreclosure is not yet completed.

“Repurchased Mortgage Loan” means a first lien Mortgage Loan (a) which is
repurchased by a Seller as a result of (i) a breach of representations and
warranties under the agreed upon terms in which the claimed breach is not a
result of fraud or material misrepresentation of fact by any party to the
Mortgage Loan or consumer

 

-1-



--------------------------------------------------------------------------------

credit law violation, or (ii) an early payment default repurchase obligation,
(b) where the claimed breach or early payment default is expressly identified to
Buyer in writing, (c) which is subject to a Transaction hereunder for no more
than 120 days and (d) which has not been foreclosed upon or converted to REO
Property. In addition to the foregoing, in no event will a Repurchased Mortgage
Loan be subject to a Transaction hereunder as a “Repurchased Mortgage Loan” if
there is a breach of representation and warranty in respect of such Repurchased
Mortgage Loan other than the breach identified in writing to the Buyer pursuant
to subclause (b) of this definition.

1.2 deleting the definitions of “Aged Loan”, “Delinquent Mortgage Loan”, “Market
Value”, “Mortgage Loan”, “Par Percentage”, “Pricing Rate”, “Purchase Price”,
“Purchase Price Percentage” and “Reperforming Mortgage Loan” in their entirety
and replacing the same with the following:

“Aged Loan” means any Aged 90 Day Loan, Aged 120 Day Loan or any Aged 180 Day
Loan.

“Delinquent Mortgage Loan” means any first lien Mortgage Loan (i) for which any
payment of principal or interest is more than thirty (30) days and less than
ninety (90) days past due.

“Market Value” means, with respect to any Purchased Mortgage Loan as of any
date, the whole-loan servicing released fair market value of such Purchased
Mortgage Loan on such date as determined by Buyer (or an Affiliate thereof) in
its good faith discretion. Without limiting the generality of the foregoing,
each Seller acknowledges that the Market Value of a Purchased Mortgage Loan may
be reduced to zero by Buyer if:

(i) a material breach of a representation, warranty or covenant made by any
Seller in this Agreement with respect to such Purchased Mortgage Loan has
occurred and is continuing except, with respect to Repurchased Mortgage Loans,
those disclosed by such Seller and accepted by the Buyer pursuant to clause
(b) of the definition of Repurchased Mortgage Loan;

(ii) a First Payment Default occurs with respect to such Purchased Mortgage
Loan;

(iii) such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement (other than to a Take-out Investor
pursuant to a Bailee Letter) for a period in excess of ten (10) calendar days;

(iv) such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement to a Take-out Investor pursuant to a
Bailee Letter for a period in excess of 45 calendar days;

(v) such Purchased Mortgage Loan has been subject to a Transaction for a period
of greater than (a) 90 days (unless the Mortgage Loan is an Aged Loan or
Repurchased Mortgage Loan) or (b) 120 days with respect to each Aged 90 Day Loan
or Repurchased Mortgage Loan or (c) 180 days with respect to each Aged 120 Day
Loan or (c) 364 days with respect to each Aged 180 Day Loan;

(vi) such Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which the
Wet-Ink Mortgage File has not been delivered to the Custodian on or prior to the
eighth Business Day after the related Purchase Date;

(vii) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Wet-Ink Mortgage
Loans that are Purchased Mortgage Loans exceeds (i) 40% of the Maximum Aggregate
Purchase Price for the first five Business Days and the last five Business Days
of each month or (ii) 30% of the Maximum Aggregate Purchase Price for the
remainder of the month;

 

-2-



--------------------------------------------------------------------------------

(viii) when added to other Purchased Mortgage Loans, the aggregate Purchase
Price of all Sub-Prime Mortgage Loans that are Purchased Mortgage Loans exceeds
$280 million dollars;

(ix) when added to other Purchased Mortgage Loans, the aggregate Purchase Price
of all Second Lien Mortgage Loans and HELOCs that are Purchased Mortgage Loans
(other than Portfolio Second Lien Mortgage Loans) exceeds $60 million dollars;

(x) when added to other Purchased Mortgage Loans, the aggregate Purchase Price
of all Aged 90 Day Loans and Aged 120 Day Loans, combined, that are Purchased
Mortgage Loans exceeds $200 million dollars;

(xi) when added to other Purchased Mortgage Loans, the aggregate Purchase Price
of all Negative Amortizations Loans exceeds $4 million;

(xii) when added to other Purchased Mortgage Loans, the aggregate Purchase Price
of all Portfolio Second Lien Mortgage Loans exceeds $150 million (the “Portfolio
Second Lien Mortgage Loan Sublimit”);

(xiii) when added to other Purchased Mortgage Loans, the aggregate Purchase
Price of all Portfolio Second Lien Mortgage Loans that are Delinquent Mortgage
Loans exceeds 15% of the Portfolio Second Lien Mortgage Loan Sublimit;

(xiv) when added to other Purchased Mortgage Loans, the aggregate Purchase Price
of all Delinquent Mortgage Loans (other than Portfolio Second Lien Mortgage
Loans and including Delinquent Mortgage Loans which may be Repurchased Mortgage
Loans) exceeds $20 million;

(xv) when added to other Purchased Mortgage Loans, the aggregate Purchase Price
of all Non-Performing Mortgage Loans (including Non-Performing Mortgage Loans
which may be Repurchased Mortgage Loans) exceeds $15 million;

(xvi) when added to other Purchased Mortgage Loans, the aggregate Purchase Price
of all Aged 180 Day Loans, Repurchased Mortgage Loans, Reperforming Mortgage
Loans, Delinquent Mortgage Loans and Non-Performing Mortgage Loans, combined,
exceeds $35 million;

(xvii) such Purchased Mortgage Loan is no longer acceptable for purchase by
Buyer (or an Affiliate thereof) under any of the flow purchase or conduit
programs for which Sellers then have been approved due to a Requirement of Law
relating to consumer credit laws or otherwise.”

“Mortgage Loan” means any Negative Amortization Loan, Non-Performing Mortgage
Loan, Repurchased Mortgage Loan, Sub-Prime Mortgage Loan, Exception Mortgage
Loan, Jumbo Mortgage Loan, Alt A Mortgage Loan, Portfolio Second Lien Mortgage
Loan, Delinquent Mortgage Loan, Reperforming Mortgage Loan, HELOC or Conforming
Mortgage Loan which is a closed-end, fixed or floating-rate, first lien or
Second Lien Mortgage Loan, on a one-to-four-family residential mortgage
evidenced by a promissory note and secured by a mortgage, which satisfies the
requirements set forth in the Underwriting Guidelines and Section 13(b) hereof
which Mortgage Loan the Custodian has been instructed to hold pursuant to the
Custodial Agreement; provided, however, that, except as expressly approved in
writing by Buyer, Mortgage Loans shall not include any “high-LTV” loans (i.e., a
mortgage loan having a loan-to-value ratio in excess of 100% or in excess of
such lower percentage set forth in the Underwriting Guidelines or with respect
to Second Lien Mortgage Loans, a combined loan-to-value ratio, in excess of the
lower of (i) the percentage specified in the Underwriting Guidelines or
(ii) 100%) or any High Cost Mortgage Loans and; provided, further, that, unless
otherwise approved by the Buyer in writing, the origination date

 

-3-



--------------------------------------------------------------------------------

with respect to such Mortgage Loan is no earlier than thirty (30) days prior to
the related Purchase Date or in the case of Aged 180 Day Loan, Repurchased
Mortgage Loans, Reperforming Mortgage Loans, Delinquent Mortgage Loans or
Non-Performing Mortgage Loans is no earlier than one hundred twenty (120) days
prior to the related Purchase Date.

“Par Percentage” means:

(a) in the case of Mortgage Loans that are High Purchase Price Mortgage Loans:

(i) 100%, with respect to Transactions the subject of which are Mortgage Loans
(other than Portfolio Second Lien Mortgage Loans, Aged 180 Day Loans,
Repurchased Mortgage Loans, Reperforming Mortgage Loans, Delinquent Mortgage
Loans and Non-Performing Mortgage Loans);

(ii) 90%, with respect to Transactions the subject of which are Mortgage Loans
that are Portfolio Second Lien Mortgage Loans, Aged 180 Day Loans, Repurchased
Mortgage Loans or Reperforming Mortgage Loans (other than Delinquent Mortgage
Loans or Non-Performing Mortgage Loans);

(iii) 85%, with respect to Transactions the subject of which are Mortgage Loans
that are Delinquent Mortgage Loans;

(iv) 70% with respect to Transactions the subject of which are Mortgage Loans
that are Non-Performing Mortgage Loans;

(b) in the case of Mortgage Loans that are Medium Purchase Price Mortgage Loans:

(i) 98%, with respect to Transactions the subject of which are Mortgage Loans
(other than Portfolio Second Lien Mortgage Loans, Aged 180 Day Loans,
Repurchased Mortgage Loans, Reperforming Mortgage Loans, Delinquent Mortgage
Loans and Non-Performing Mortgage Loans);

(ii) 90%, with respect to Transactions the subject of which are Mortgage Loans
that are Portfolio Second Lien Mortgage Loans, Aged 180 Day Loans, Repurchased
Mortgage Loans or Reperforming Mortgage Loans (other than Delinquent Mortgage
Loans or Non-Performing Mortgage Loans);

(iii) 85%, with respect to Transactions the subject of which are Mortgage Loans
that are Delinquent Mortgage Loans;

(iv) 70% with respect to Transactions the subject of which are Mortgage Loans
that are Non-Performing Mortgage Loans;

(c) in the case of Mortgage Loans that are Low Purchase Price Mortgage Loans:

(i) 96%, with respect to Transactions the subject of which are Mortgage Loans
(other than Portfolio Second Lien Mortgage Loans, Aged 180 Day Loans,
Repurchased Mortgage Loans, Reperforming Mortgage Loans, Delinquent Mortgage
Loans and Non-Performing Mortgage Loans);

(ii) 90%, with respect to Transactions the subject of which are Mortgage Loans
that are Portfolio Second Lien Mortgage Loans, Aged 180 Day Loans, Repurchased
Mortgage Loans or Reperforming Mortgage Loans (other than Delinquent Mortgage
Loans or Non-Performing Mortgage Loans);

 

-4-



--------------------------------------------------------------------------------

(iii) 85%, with respect to Transactions the subject of which are Mortgage Loans
that are Delinquent Mortgage Loans;

(iv) 70% with respect to Transactions the subject of which are Mortgage Loans
that are Non-Performing Mortgage Loans; and

(d) in the case of Mortgage Loans that are Exception Mortgage Loans, a
percentage to be determined by Buyer in its sole discretion.

“Pricing Rate” means LIBOR plus:

(A) in the case of Purchased Mortgage Loans that are High Purchase Price
Mortgage Loans:

(i) 0.70% with respect to Transactions the subject of which are Mortgage Loans
other than Portfolio Second Lien Mortgage Loans, Repurchased Mortgage Loans,
Aged 120 Day Loans, Aged 180 Day Loans, Reperforming Mortgage Loans, Delinquent
Mortgage Loans, Non-Performing Mortgage Loans and Wet-Ink Mortgage Loans;

(ii) 0.75% with respect to Transactions the subject of which are Aged 120 Day
Loans (other than Repurchased Mortgage Loans, Delinquent Mortgage Loans or
Non-Performing Mortgage Loans);

(iii) 0.80% with respect to Transactions the subject of which are Wet-Ink
Mortgage Loans or Aged 180 Day Loans (other than Repurchased Mortgage Loans,
Delinquent Mortgage Loans or Non-Performing Mortgage Loans);

(iv) 0.90% with respect to Transactions the subject of which are Reperforming
Mortgage Loans or Repurchased Mortgage Loans (other than Delinquent Mortgage
Loans or Non-Performing Mortgage Loans);

(v) 0.95% with respect to Transactions the subject of which are Portfolio Second
Lien Mortgage Loans or Delinquent Mortgage Loans (other than Non-Performing
Mortgage Loans); and

(vi) 1.00% with respect to Transactions the subject of which are Non-Performing
Mortgage Loans; and

(B) in the case of Purchased Mortgage Loans that are Medium Purchase Price
Mortgage Loans:

(i) 0.60% with respect to Transactions the subject of which are Mortgage Loans
other than Portfolio Second Lien Mortgage Loans, Repurchased Mortgage Loans,
Aged 120 Day Loans, Aged 180 Day Loans, Reperforming Mortgage Loans, Delinquent
Mortgage Loans, Non-Performing Mortgage Loans and Wet-Ink Mortgage Loans;

(ii) 0.65% with respect to Transactions the subject of which are Aged 120 Day
Loans (other than Repurchased Mortgage Loans, Delinquent Mortgage Loans or
Non-Performing Mortgage Loans);

(iii) 0.70% with respect to Transactions the subject of which are Aged 180 Day
Loans (other than Repurchased Mortgage Loans, Delinquent Mortgage Loans or
Non-Performing Mortgage Loans);

(iv) 0.75% with respect to Transactions the subject of which are Wet-Ink
Mortgage Loans (other than Repurchased Mortgage Loans, Delinquent Mortgage Loans
or Non-Performing Mortgage Loans);

 

-5-



--------------------------------------------------------------------------------

(v) 0.90% with respect to Transactions the subject of which are Repurchased
Mortgage Loans or Reperforming Mortgage Loans (other than Delinquent Mortgage
Loans or Non-Performing Mortgage Loans);

(vi) 0.95% with respect to Transactions the subject of which are Portfolio
Second Lien Mortgage Loans or Delinquent Mortgage Loans (other than
Non-Performing Mortgage Loans);

(vii) 1.00% with respect to Transactions the subject of which are Non-Performing
Mortgage Loans; and

(c) in the case of Purchased Mortgage Loans that are Low Purchase Price Mortgage
Loans:

(i) 0.50% with respect to Transactions the subject of which are Mortgage Loans
other than Portfolio Second Lien Mortgage Loans, Repurchased Mortgage Loans,
Aged 120 Day Loans, Aged 180 Day Loans, Reperforming Mortgage Loans, Delinquent
Mortgage Loans, Non-Performing Mortgage Loans and Wet-Ink Mortgage Loans;

(ii) 0.55% with respect to Transactions the subject of which are Aged 120 Day
Loans (other than Repurchased Mortgage Loans, Delinquent Mortgage Loans or
Non-Performing Mortgage Loans);

(iii) 0.60% with respect to Transactions the subject of which are Aged 180 Day
Loans (other than Repurchased Mortgage Loans, Delinquent Mortgage Loans or
Non-Performing Mortgage Loans);

(iv) 0.70% with respect to Transactions the subject of which are Wet-Ink
Mortgage Loans (other than Repurchased Mortgage Loans, Delinquent Mortgage Loans
or Non-Performing Mortgage Loans);

(v) 0.90% with respect to Transactions the subject of which are Reperforming
Mortgage Loans or Repurchased Mortgage Loans (other than Delinquent Mortgage
Loans or Non-Performing Mortgage Loans);

(vi) 0.95% with respect to Transactions the subject of which are Portfolio
Second Lien Mortgage Loans or Delinquent Mortgage Loans (other than
Non-Performing Mortgage Loans); and

(vii) 1.00% with respect to Transactions the subject of which are Non-Performing
Mortgage Loans.

“Purchase Price” means (i) on the Purchase Date, the price at which each
Purchased Mortgage Loan is transferred by a Seller to Buyer, which shall not
exceed:

(a) in the case of Purchased Mortgage Loans (other than Non-Performing Mortgage
Loans), the lesser of (1) the applicable Purchase Price Percentage for such
Purchased Mortgage Loan multiplied by the Market Value of such Purchased
Mortgage Loan and (2) the applicable Par Percentage for such Purchased Mortgage
Loan multiplied by the outstanding principal balance thereof as set forth on the
related Mortgage Loan Schedule; or

(b) in the case of Purchased Mortgage Loans which are Non-Performing Mortgage
Loans, the lesser of (1) the product of the applicable Par Percentage for such
Mortgage Loan multiplied by the outstanding principal balance thereof as set
forth in the related Mortgage Loan Schedule or (2) the product of the applicable
Purchase Price Percentage for such Mortgage Loan multiplied by the value
reflected in the most recent BPO; and

 

-6-



--------------------------------------------------------------------------------

(ii) after the applicable Purchase Date, except where Buyer and the Sellers
agree otherwise, such price decreased by the amount of any cash transferred by
the Sellers to Buyer pursuant to Section 6(c) hereof or applied to reduce the
Sellers’ obligations under clause (ii) of Section 4(b) hereof.

“Purchase Price Percentage” means:

(a) in the case of Mortgage Loans, that are High Purchase Price Mortgage Loans,
the following percentage, as applicable:

(i) 99% with respect to Purchased Mortgage Loans that are first lien Conforming
Mortgage Loans, Jumbo Mortgage Loans or Alt A Mortgage Loans (other than
Repurchased Mortgage Loans, Delinquent Mortgage Loans or Non-Performing Mortgage
Loans);

(ii) 98% with respect to Purchased Mortgage Loans that are Sub-Prime Mortgage
Loans (other than Repurchased Mortgage Loans, Delinquent Mortgage Loans or
Non-Performing Mortgage Loans);

(iii) 95% with respect to Purchased Mortgage Loans that are Second Lien Mortgage
Loans or HELOCs (other than Portfolio Second Lien Mortgage Loans, Repurchased
Mortgage Loans, Delinquent Mortgage Loans or Non-Performing Mortgage Loans);

(iv) 90% with respect to Purchased Mortgage Loans that are Portfolio Second Lien
Mortgage Loans, Aged 180 Day Loans, Repurchased Mortgage Loans or Reperforming
Mortgage Loans (other than Delinquent Mortgage Loans or Non-Performing Mortgage
Loans);

(v) 85% with respect to Purchased Mortgage Loans that are Delinquent Mortgage
Loans (other than Non-Performing Mortgage Loans); and

(vi) 70% with respect to Purchased Mortgage Loans that are Non-Performing
Mortgage Loans;

(vii) with respect to Transactions the subject of which are Exception Mortgage
Loans, a percentage to be determined by Buyer in its sole discretion; and

(b) in the case of Mortgage Loans that are Medium Purchase Price Mortgage Loans,
the following percentage, as applicable:

(i) 97% with respect to Purchased Mortgage Loans that are first lien Conforming
Mortgage Loans, Jumbo Mortgage Loans or Alt A Mortgage Loans (other than
Repurchased Mortgage Loans, Delinquent Mortgage Loans or Non-Performing Mortgage
Loans);

(ii) 96% with respect to Purchased Mortgage Loans that are Sub-Prime Mortgage
Loans (other than Repurchased Mortgage Loans, Delinquent Mortgage Loans or
Non-Performing Mortgage Loans);

(iii) 93% with respect to Purchased Mortgage Loans that are Second Lien Mortgage
Loans or HELOCs (other than Portfolio Second Lien Mortgage Loans, Repurchased
Mortgage Loans, Delinquent Mortgage Loans or Non-Performing Mortgage Loans);

(iv) 90% with respect to Purchased Mortgage Loans that are Portfolio Second Lien
Mortgage Loans, Aged 180 Day Loans, Repurchased Mortgage Loans or Reperforming
Mortgage Loans (other than Delinquent Mortgage Loans or Non-Performing Mortgage
Loans);

(v) 85% with respect to Purchased Mortgage Loans that are Delinquent Mortgage
Loans (other than Non-Performing Mortgage Loans);

 

-7-



--------------------------------------------------------------------------------

(vi) 70% with respect to Purchased Mortgage Loans that are Non-Performing
Mortgage Loans; and

(vii) with respect to Transactions the subject of which are Exception Mortgage
Loans, a percentage to be determined by Buyer in its sole discretion.

(c) in the case of Mortgage Loans that are Low Purchase Price Mortgage Loans,
the following percentage, as applicable:

(i) 95% with respect to Purchased Mortgage Loans that are first lien Conforming
Mortgage Loans, Jumbo Mortgage Loans or Alt A Mortgage Loans (other than
Repurchased Mortgage Loans, Delinquent Mortgage Loans or Non-Performing Mortgage
Loans);

(ii) 94% with respect to Purchased Mortgage Loans that are Sub-Prime Mortgage
Loans (other than Repurchased Mortgage Loans, Delinquent Mortgage Loans or
Non-Performing Mortgage Loans);

(iii) 91% with respect to Purchased Mortgage Loans that are Second Lien Mortgage
Loans or HELOCs (other than Portfolio Second Lien Mortgage Loans, Repurchased
Mortgage Loans, Delinquent Mortgage Loans or Non-Performing Mortgage Loans);

(iv) 90% with respect to Purchased Mortgage Loans that are Portfolio Second Lien
Mortgage Loans, Aged 180 Day Loans, Repurchased Mortgage Loans or Reperforming
Mortgage Loans (other than Delinquent Mortgage Loans or Non-Performing Mortgage
Loans) ;

(v) 85% with respect to Purchased Mortgage Loans that are Delinquent Mortgage
Loans (other than Non-Performing Mortgage Loans);

(vi) 70% with respect to Purchased Mortgage Loans that are Non-Performing
Mortgage Loans; and

(vii) with respect to Transactions the subject of which are Exception Mortgage
Loans, a percentage to be determined by Buyer in its sole discretion.

“Reperforming Mortgage Loan” means a first lien Purchased Mortgage Loan that
previously met the criteria for a Non-Performing Mortgage Loan, but with respect
to which the Mortgagor subsequently made at least three (3) consecutive
scheduled payments in the three (3) calendar months preceding the date of
determination.

SECTION 2. Schedules. Schedule 1 to the Existing Repurchase Agreement is hereby
amended by:

2.1 deleting the preamble thereto and replacing it with the following:

“With respect to each Purchased Mortgage Loan, the Sellers represent and warrant
to Buyer that each of the following representations and warranties are true and
correct, except with respect to any Repurchased Mortgage Loan in which the
claimed breach of the representation or warranty is expressly identified to
Buyer in writing pursuant to clause (b) of the definition of Repurchased
Mortgage Loan. With respect to those representations and warranties which are
made to the best of each Seller’s knowledge, if it is discovered by the Sellers
or the Buyer that the substance of such representation and warranty is
inaccurate and such inaccuracy materially and adversely affects the value of the
related Mortgage Loan or the interest of the Buyer, notwithstanding the Sellers’
lack of knowledge with respect to the substance of such representation and
warranty, such inaccuracy shall be deemed a breach of the applicable
representation and warranty.”

 

-8-



--------------------------------------------------------------------------------

2.2 deleting subsections (a), (ii) and (uu) in their entirety and replacing them
with the following:

“(a) Payments Current. Other than with respect to Delinquent Mortgage Loans,
Non-Performing Mortgage Loans or Repurchased Mortgage Loans, no payment required
under the Mortgage Loan is delinquent more than 30 days nor has any payment
under the Mortgage Loan been delinquent more than 30 days at any time since the
origination of the Mortgage Loan. The first Monthly Payment shall be made, or
shall have been made, with respect to the Mortgage Loan on its Due Date or
within the grace period, all in accordance with the terms of the related
Mortgage Note.”

“(ii) Capitalization of Interest. Other than with respect to Negative
Amortization Loans, the Mortgage Note does not by its terms provide for the
capitalization or forbearance of interest.”

“(mm) Origination Date. Unless otherwise approved by the Buyer in writing, the
origination date is (i) with respect to Mortgage Loans other than Aged 180 Day
Loan, Repurchased Mortgage Loans, Reperforming Mortgage Loans, Delinquent
Mortgage Loans or Non-Performing Mortgage Loans, no earlier than thirty
(30) days prior to the related Purchase Date and (ii) with respect to Mortgage
Loans that are Aged 180 Day Loan, Repurchased Mortgage Loans, Reperforming
Mortgage Loans, Delinquent Mortgage Loans or Non-Performing Mortgage Loans, no
earlier than one hundred twenty (120) days prior to the related Purchase Date.”

“(uu) Aging. Such Purchased Mortgage Loan has not been subject to a Transaction
hereunder for more than 364 days.”

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
date hereof (the “Amendment Effective Dates”), subject to the satisfaction of
the following conditions precedent:

3.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by a duly authorized officer of the
Buyer and Sellers;

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 4. Representations and Warranties. Each of the Sellers hereby represents
and warrants to the Buyer that they are in compliance with all the terms and
provisions set forth in the Repurchase Agreement on their part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirm and reaffirm the representations and warranties contained in
Section 13 of the Existing Repurchase Agreement.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Buyer:

      CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as Buyer       By:   

/s/ Bruce S. Kaiserman

      Name:    Bruce S. Kaiserman       Title:   

 

Seller:

      FIELDSTONE MORTGAGE COMPANY,
as Seller       By:   

/s/ Mark C. Krebs

      Name:    Mark C. Krebs       Title:    Sr. Vice President & Treasurer

 

Seller:         FIELDSTONE INVESTMENT CORPORATION,
as Seller       By:   

/s/ Mark C. Krebs

      Name:    Mark C. Krebs       Title:    Sr. Vice President & Treasurer